State of New York
                   Supreme Court, Appellate Division
                      Third Judicial Department
Decided and Entered: July 21, 2016                     522045
________________________________

In the Matter of TYRONE
   HOUSTON,
                    Petitioner,
      v                                     MEMORANDUM AND JUDGMENT

ANTHONY J. ANNUCCI, as Acting
   Commissioner of Corrections
   and Community Supervision,
                    Respondent.
________________________________


Calendar Date:   June 6, 2016

Before:   Lahtinen, J.P., Egan Jr., Lynch, Devine and Mulvey, JJ.

                             __________


     Tyrone Houston, Romulus, petitioner pro se.

      Eric T. Schneiderman, Attorney General, Albany (Marcus J.
Mastracco of counsel), for respondent.

                             __________


      Proceeding pursuant to CPLR article 78 (transferred to this
Court by order of the Supreme Court, entered in Albany County) to
review a determination of respondent finding petitioner guilty of
violating a prison disciplinary rule.

      Petitioner commenced this CPLR article 78 proceeding
challenging a tier III disciplinary determination finding him
guilty of drug use. The Attorney General has advised this Court
that the determination has been administratively reversed, all
references thereto have been expunged from petitioner's
institutional record and the mandatory $5 surcharge has been
refunded to petitioner's inmate account. In view of this,
petitioner has received all of the relief to which he is entitled
and the petition must be dismissed as moot. Petitioner's request
                              -2-                  522045

for costs is denied, but we do award disbursements in the amount
of $46.82 (see e.g. Matter of Clark v New York State Dept. of
Corr. & Community Supervision, 138 AD3d 1331, 1332 [2016];
Matter of Shapard v Annucci, 137 AD3d 1398, 1398 [2016]).

      Lahtinen, J.P., Egan Jr., Lynch, Devine and Mulvey, JJ.,
concur.



      ADJUDGED that the petition is dismissed, as moot, without
costs, but with disbursements in the amount of $46.82.




                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court